Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed, in accordance with the following Memorandum: County Court’s imposition of consecutive sentences for defendant’s thefts from her employer Ibero American Investors Corporation in 1985 and thefts from her employer Bargy Mechanical Contractors, Inc. from 1986 to 1988 was lawful (Penal Law § 70.25 [1]). We conclude, however, that the imposition of consecutive sentences was excessive (see, CPL 470.15 [6] [b]). Defendant, a divorced mother of three children and a victim of the Battered Wife Syndrome, had no criminal record before 1985. In the circumstances presented, we modify the judgment to provide that the sentences run concurrently (see, e.g., People v Olivia A., 69 AD2d 844).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Monroe County Court, Marks, J.—Violation of Probation.) Present— Callahan, J. P., Doerr, Green, Lawton and Davis, JJ.